Citation Nr: 1740850	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-34 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected disability of status post right epididymectomy, to include a rating for the scar in the right inguinal area.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for removal of right testicle.

3.  Entitlement to service connection for removal of right testicle.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as mood disorder not otherwise specified, to include as secondary to service-connected disabilities.

5.  Entitlement to service connection for erectile dysfunction.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Veteran testified at a February 2017 hearing held at the RO before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.

The Veteran's claim of entitlement to service connection for a mood disorder has been characterized more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  See February 2011 VA Examination (diagnosing mood disorder); October 2010 Private Opinion Letter (indicating diagnosis of depression); December 2010 Statement in Support of Claim (seeking service connection for depressive disorder).

To the extent the record contains evidence not yet considered by the AOJ, the Veteran, through his representatives, waived RO consideration of that evidence in a May 2017 filing.  The Board may proceed to the merits.  38 C.F.R. § 20.1304.

The issues of entitlement to an initial compensable evaluation for the service-connected disability of status post right epididymectomy and entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1987 rating decision, the RO granted service connection for status post right epididymectomy and special monthly compensation (SMC) for loss of use of a creative organ and assigned a noncompensable rating, but denied the Veteran's testicular claim in all other respects.  The Veteran did not appeal that determination or submit new and material evidence within one year.

2.  In a June 2007 rating decision, the RO denied entitlement to service connection for removal of right testicle.  The Veteran did not appeal that determination or submit new and material evidence within one year.

3.  Evidence received since the June 2007 rating decision is new and material because the evidence had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the prior rating decision, and raises a reasonable possibility of substantiating the Veteran's claim.

4.  The evidence is in relative equipoise regarding whether the Veteran's right testicle was removed during his active service; he has a current disability consisting of the absence of the right testicle.

5.  At his February 2017 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran expressly stated that he wished to withdraw his appeal with respect to his claim of entitlement to service connection for erectile dysfunction (i.e. issue number five above).



CONCLUSIONS OF LAW

1.  The April 1987 RO decision adjudicating the Veteran's testicular disorder claim is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The June 2007 RO decision denying the Veteran's claim of entitlement to service connection for removal of right testicle is final.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for removal of right testicle have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for service connection for removal of right testicle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for withdrawal of an appeal with respect to the claim for to service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

At his February 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative stated on the record that the Veteran desired to withdraw his appeal with respect to the issue of entitlement to service connection for erectile dysfunction, including because he had previously been awarded special monthly compensation (SMC) based on loss of use of a creative organ.  The Board finds that the Veteran's statements at the February 2017 Board hearing expressed a clear intent to withdraw his appeal of the specified issues and the request to withdraw, therefore, satisfies the procedural requirements of 38 C.F.R. § 20.204(b).

The Board concludes that no allegations of errors of fact or law remain for appellate consideration with respect to the issue number four above.  Accordingly, the Board does not have jurisdiction to review the merits of that claims, and the appeal with respect to entitlement to service connection for erectile dysfunction is dismissed.

II.  Merits:  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III.  New and Material Evidence: Removal of Right Testicle

The Veteran filed an initial claim of entitlement to service connection for removal of his right testicle in December 1986.  The April 1987 rating decision granted service connection for status post right epididymectomy and special monthly compensation (SMC) for loss of use of a creative organ.  The Veteran filed a notice of disagreement and a statement of the case was issued with respect to the rating for the service-connected status post right epididymectomy denying a compensable rating for that condition.  The Veteran did not perfect an appeal.

The Board finds that the April 1987 grant of service connection for status post right epididymectomy necessarily involved a determination with respect to the claim of entitlement to service connection for removal of right testicle.  The December 1986 claim did not seek entitlement to service connection for any testicular disorder other than removal of the right testicle and the rating decision adjudicated a testicular disorder claim, specifically it granted benefits for status post right epididymectomy.  Essentially, the original claim was granted in part and, to the extent it did not grant full benefits the Veteran sought, denied the remainder of the testicular claim.

Even if the denial was not explicit, the Board finds that the claim, the rating decision, the statement of the case, and the Veteran's arguments and subsequent filings make clear that, even assuming it was not explicitly denied, the claim was implicitly denied.  Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision.").  Thus, the April 1987 rating decision was a final, unappealed adjudication of the Veteran's claim of entitlement to service connection for removal of the right testicle.  38 C.F.R. § 20.1103.

In February 2007, the Veteran requested that his claim of entitlement to removal of his right testicle "be reopened."  (This provides further indication that the Veteran was made aware that his prior claim had been finally denied.)  In a June 2007 rating decision, the RO denied entitlement to service connection for removal of right testicle.  The Veteran did not appeal the June 2007 determination or submit new and material evidence within one year, so it became final.  38 C.F.R. § 20.1103.

[Assuming, in the alternative, that the Veteran's claim with respect to removal of the right testicle remained pending since December 1986, it was explicitly denied by the unappealed, so final, June 2007 rating decision.]

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The record now contains additional allegations by the Veteran and, more importantly, an October 2010 opinion letter from the Veteran's private physician which provides support for the Veteran's claim.

The evidence is new in that it is not cumulative or redundant of previous evidence and, if believed, is sufficient to create a reasonable possibility of substantiating his claim.  In making this determination, the Board must presume that newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence described above is enough to reopen under the low threshold of Shade.  The claim of entitlement to service connection for removal of right testicle is reopened.

IV.  Service Connection:  Removal of Right Testicle

The Veteran claims entitlement to service connection for removal of his right testicle.  He alleges that during an in-service hospitalization for an epididymectomy, his right testicle was removed.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The evidence clearly establishes that the Veteran has had his right testicle removed.  See, e.g., October 2010 Private Opinion Letter ("On several exams it has been documented the absence of the right testes..."); April 2007 VA Examination (right testicle absent); June 2007 Private Medical Record (documenting testicular ultrasound showing "right teste removed"); May 2010 VA Examination (right testicle absent); February 2011 VA Examination (right testicle absent).  A current disability is established.

The crux of the matter is whether, as the Veteran contends, his right testicle was removed during the in-service hospitalization in 1980.  As has been noted by several medical professionals, the records of that hospitalization do not document removal of the right testicle.  See, e.g., February 2011 VA Examination (noting that the 1980 post-operative report indicates removal of the right teste from the scrotum, biopsy of epididymis, and then replacement of the "testis back into the scrotum and fixed with 3-0 catgut to the scrotal wall").  The Veteran's statements regarding the course of his treatment have been somewhat inconsistent and contradicted by the medical record.  He has alleged that he was diagnosed with and treated for testicular cancer.  See, e.g., March 2003 Private Treatment (report of testicular scan documenting Veteran's report of history of right testicular cancer).  However, he explained at his Board hearing that his understanding prior to the 1980 surgery was that he had testicular cancer and, subsequent to surgery, that the cancer (as well as his right testicle) was removed.  See February 2017 Board Hearing Tr. at 13-15.  The Board finds his hearing testimony credible.  At the hearing, he and his representative also noted that he was in the hospital for thirty-two (32) days which, they credibly assert, is an abnormal length of time for an epididymectomy without significant complications.  

The records of that hospitalization include a February 1980 consent to administration of anesthesia which specifically noted the possibility of "removal of right testicle."  The post-operative report and discharge summary, however, do not document removal of the testicle, but rather removal of the epididymis.  Subsequent service treatment records do not document whether there is a right testicle or not, but only include complaints of left groin or scrotal pain.  The record contains no separation examination.  See January 1981 Medical Examination for Separation/Retirement Statement of Option ("I do not desire a separation medical examination.").

While the Veteran's reports of testicular cancer were inaccurate, he has consistently reported since leaving service that his right testicle was removed during his active service.  See, e.g., December 1986 VA Form 21-526 (seeking compensation for removal of right testicle in February 1980); May 2010 VA Examination ("2/1980 - removal of right testicle - per veteran").  There has been some confusion as a private treatment record could be interpreted as indicating a pre-service removal.  See March 2003 Private Testicular Scan ("Rt [testicle] removed - cancer at 18 yrs old."); see also February 1981 DD-214 (documenting that the Veteran was 18 when he entered the service and 20 years old when he had the testicular surgery).  However, the provider's indication of removal at age eighteen must be the result of confusion in transcribing the Veteran's statement because the service records document, on multiple occasions, the presence of a right teste leading up to the February 1980 surgery.  Consequently, the Board interprets this as another, consistent report of removal of the right testicle during active service. 

The Board notes that there remain some inconsistencies in the Veteran's reports.  At his hearing, he testified that he was told while in the hospital that his testicle had been removed.  See February 2017 Board Hearing Tr. at 6.  In a February 2007 Statement in Support of Claim, he indicated that he found out during a wellness examination "that my right testicle was removed."  He further explained that this revelation "was contrary to what the VA physicians advised me."  While there is an inconsistency, accepting the February 2007 statement as accurate would mean that he was missing a testicle but did not realize it.  He has testified that the 1980 surgery was his only testicular surgery and there are no contrary indications in the record.  Whether he was told in 1980 by a surgeon that his testicle had been removed or he only found out later, the available evidence tends to indicate removal of the testicle in 1980.

In short, the evidence is at least in equipoise regarding whether the Veteran's right testicle was removed during the 1980 testicular surgery and hospital stay during his active service.  Where the evidence is in relative equipoise, the Veteran should prevail.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Consequently, the Board finds that the right testicle was removed during his active service and, so, all elements of his service connection claim are met.  Entitlement to service connection for removal of right testicle is granted.

V.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  As the Board's decisions on the claims decided herein are favorable to the Veteran, no additional notice or development is required.


ORDER

The claim of entitlement to service connection for removal of right testicle is reopened.

Entitlement to service connection for removal of right testicle, is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal with respect to the issue of entitlement to service connection for erectile dysfunction is dismissed.


REMAND

Given the grant of entitlement to service connection for removal of right testicle, remand for additional development and readjudication is necessary prior to determining the merits of the claim for an increased rating for status post right epididymectomy and entitlement to service connection for an acquired psychiatric disorder.

With respect to the increased rating claim, the evidence indicates that symptoms related to the status post right epididymectomy and removal of right testicle are, to some extent, duplicative or overlapping.  See, e.g., October 2010 Private Opinion Letter (failing to differentiate pain related to status post right epididymectomy from the "chronic inhaled pain after loss of his right testicle"); 38 C.F.R. § 4.14 (providing that separate ratings should not be awarded under separate diagnostic codes for duplicative or overlapping symptoms).  Therefore, the increased rating claim is inextricably intertwined with the assignment of a disability rating for removal of the right testicle.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (claims "are inextricably linked together" where a favorable decision on one "could have a significant impact" the other).  

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to the service-connected genitourinary disabilities, the available evidence is conflicting.  Compare October 2010 Private Opinion Letter (opining that the Veteran "suffers from...depression secondary to chronic inhaled pain after loss of his right testicle and erectile dysfunction") with May 2010 VA Examination ("Now he is undergoing treatment for depression because of those issues in his life" which include child's ADHD, another child that died at birth, and his wife's spontaneous abortion; also noting Veteran denied pain or discomfort in genitourinary region); see also February 2011 VA Examination (stating an opinion regarding whether the mood disorder is related to the residuals of the epididymectomy cannot be rendered without resort to speculation).  The less favorable evidence, however, did not fully consider the removal of the Veteran's right testicle in service and any associated symptoms (to be determined when assigning a rating on remand).  Consequently, an updated nexus opinion would be helpful to the Board in resolving the question of whether any current acquired psychiatric disorder was caused by or aggravated by his service-connected disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

1. The entire claims file should be reviewed by the examiner who examined the Veteran in February 2011 (or another medical professional if that person is no longer available) with respect to the Veteran's acquired psychiatric disorder.  A new examination is not required, unless it is deemed needed.

After reviewing the record, the examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, to include mood disorder, was caused by his service-connected disabilities, to include status post right epididymectomy and removal of right testicle.

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's current acquired psychiatric disorder, to include mood disorder, was aggravated beyond the natural progress of the disease process by his service-connected disabilities, to include status post right epididymectomy and removal of right testicle.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After the above and any additional development deemed necessary,  readjudicate, based on the entirety of the evidence, the claims of (a) entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, and (b) entitlement to an initial compensable evaluation for the service-connected disability of status post right epididymectomy to include a rating for the scar in the right inguinal area.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


